     Case: 1:20-cv-03947 Document #: 35 Filed: 09/14/20 Page 1 of 3 PageID #:4301




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03947

v.                                                          Judge Thomas M. Durkin

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                     184                                 twinjoy
                     196                                  Harry
                     205                        Like a jade fire fox dress
                     66                              jinhzhang6693
                     65                                 hiuhihu66
                     67                                liyanglie66
                     68                              mengfanfan662
                     69                               xiaoming1987
                     62                              changxiong666
                     64                                 Fast_Fish
                     217                  Cherry Summer Hot Sale Cleareance
                     138                                 jerry05
                     161                             honeystore2011
   Case: 1:20-cv-03947 Document #: 35 Filed: 09/14/20 Page 2 of 3 PageID #:4302




DATED: September 14, 2020                   Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03947 Document #: 35 Filed: 09/14/20 Page 3 of 3 PageID #:4303




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
